

[logo.jpg]




Date: June 2, 2006


To:  Innofone.com, Incorporated


From:  Cogent Capital Financial LLC








SUBJECT: EQUITY SWAP TRANSACTION






The purpose of this communication is to set forth the terms and conditions of
the Swap transaction entered into on the Trade Date referred to below (the "Swap
Transaction"), between Cogent Capital Financial LLC, a Delaware Limited
Liability Company ("Cogent" or “we”) and Innofone.com, Incorporated, a Nevada
corporation ("INFN", “Counterparty” or “you”). This communication constitutes a
"Confirmation" as referred to in the ISDA Master Agreement specified below.


This Confirmation incorporates the definitions and provisions contained in the
2002 ISDA Equity Derivatives Definitions as published by the International Swaps
and Derivatives Association, Inc. (the "Equity Definitions"). In the event of
any inconsistency between the Definitions and this Confirmation, this
Confirmation will govern.


1. This Confirmation will supplement, form a part of, and be subject to the ISDA
Master Agreement dated as of June 2, 2006 between INFN and Cogent (the “Master
Agreement”). All provisions contained in, or incorporated by reference to, the
Master Agreement shall govern this Confirmation except as expressly modified
below. In the event of any inconsistency between the provisions of that Master
Agreement and this Confirmation, this Confirmation shall prevail for the purpose
of this Swap Transaction. In addition, this Confirmation shall itself evidence a
complete and binding agreement between you and us as to the terms and conditions
of the Swap Transaction to which this Confirmation relates.

1

--------------------------------------------------------------------------------





Cogent and INFN each represents that entering into the Swap Transaction is
authorized and does not violate any laws of its jurisdiction of organization or
residence or the terms of any agreement to which it is a party. Cogent and INFN
each represents that (i) it is not relying on the other party in connection with
its decision to enter into this Swap Transaction, and neither party is acting as
an advisor or fiduciary of the other party in connection with this Swap
Transaction regardless of whether the other party provides it with market
information or its views; (ii) it understands the risks of the Swap Transaction
and any legal, regulatory, tax, accounting and economic consequences resulting
therefrom; and (iii) it has determined based upon its own judgment and upon any
advice received from its own professional advisors as it has deemed necessary to
consult that entering into the Swap Transaction is appropriate for such party in
light of its financial capabilities and objectives.


2. The terms of the particular Transaction to which this Confirmation relates
are as follows:


General Terms:
 

  Trade Date: June 2, 2006         Effective Date:  June 2, 2006        
Termination Date:
The later of: (i) December 2, 2010 and (ii) the 30th day after the Calculation
Agent has determined that the Resale Condition (as defined below) has been
satisfied with respect to all of the Equity Shares (as defined below) or, if
such day is not an Exchange Business Day, the first Exchange Business Day
thereafter; provided that, if the Preferred Stock (as defined below) has been
redeemed by INFN, then the Termination Date shall be the redemption date for the
Preferred Stock.
       
Shares:
Innofone.com, Incorporated common shares (“INFN”) CUSIP number 45768R305
       
Exchange:
The primary exchange on which the shares are traded
       
Related Exchange(s):
The primary exchange on which listed options or futures on the Shares are
traded.
       
Knock-in Event:
Applicable. The “Knock-in Event” shall occur at the time that the disbursements
contemplated by Section 2 of the Escrow Agreement (as defined in the Schedule to
the Master Agreement) have been completed, but only if such disbursements are
completed on or before the Knock-in Determination Day.
       
Knock-in Determination Day:
July 2, 2006
       
Knock-out Event:
Applicable. The “Knock-out Event” shall occur if the INFN has exercised its
right to optionally redeem all of INFN’s Series A non-voting, convertible
preferred stock (the “Preferred Stock”) as of the “Optional Redemption Date”
specified in the Certificate of Designations therefor.
     

 
2

--------------------------------------------------------------------------------



 
Knock-out Price:
The “Knock-Out Price” shall equal the Final Price as of the Termination Date
(which shall be the Optional Redemption Date of the Preferred Stock) and shall
be determined in the manner provided below (including the use of Averaging as
specified below).
       
Knock-out Reference Security:
Innofone.com, Incorporated shares (“INFN”)
       
Knock-out Determination Day(s):
June 2, 2008
       
Knock-out Valuation Time:
The closing time on the Exchange
       Equity Amounts          
Equity Amount Payer:
Cogent
       
Equity Amount Receiver:
Counterparty
       
Equity Amount:
An amount determined by the Calculation Agent as of the Valuation Time on the
Valuation Date equal to the product of the Equity Notional Amount as of the day
and the Rate of Return, provided that, if the Equity Amount is a negative
number, then the Equity Amount Receiver will pay (in addition to any other
amounts payable by the Equity Amount Receiver) to the Equity Amount Payer the
absolute value of the Equity Amount on the Termination Date.
       
Number of Shares:
37,500,000 (subject to reduction as provided below)
       
Equity Notional Amount:
Number of Shares multiplied by the Initial Price
       
Equity Notional Reset:
Inapplicable
       
Type of Return:
Price Return
       
Initial Price:
$1.333333 per Share, subject to adjustment under the “Adjustments” provisions
set forth below.
       
Final Price:
For any Valuation Date, the average of the Relevant Prices for the Averaging
Dates relating to that Valuation Date.
       
Valuation Time:
The closing time on the Exchange
     




3

--------------------------------------------------------------------------------






 
Valuation Date:
The Termination Date
       
Averaging Dates:
For any Valuation Date, the ten trading days up to and including that Valuation
Date
       
Averaging Date Disruption:
Modified Postponement
       
Relevant Price:
For each Averaging Date, the average of the bid and ask price per Share as
determined by the Calculation Agent at the Valuation Time on that Averaging
Date.
       Interim Equity Amounts:          
General:
For each reduction in the Number of Shares that occurs before the Termination
Date (each, a “Share Reduction”), the aggregate amount of Shares equal to that
reduction shall be the “Share Reduction Amount” and an interim settlement amount
(“Interim Equity Amount”) shall be calculated and due and payable with respect
to that Share Reduction Amount pursuant to the following terms.
       
Determination of
   
Interim Equity Amount:
For each Share Reduction, the Interim Equity Amount shall equal the product of
the Reduction Notional Amount for that Share Reduction and the Rate of Return
for that Share Reduction.
       
Payment of Interim
   
Equity Amount:
If the Interim Equity Amount is positive, then Cogent will pay such amount to
Counterparty on the Reduction Payment Date and if the Interim Equity Amount is a
negative number, then Counterparty will pay (in addition to any other amounts
payable by Counterparty) to Cogent the absolute value of the Interim Equity
Amount on the Reduction Payment Date.
       
Type of Return:
Price Return, which for each Share Reduction shall be calculated as follows:
         
Interim Final Price-Initial Price
   
Initial Price
       
Reduction Notional Amount:
For each Share Reduction Amount, the “Reduction Notional Amount” will equal the
product of that Share Reduction Amount and the Initial Price.
       
Reduction Payment Date:
For each Share Reduction, the date on which that Share Reduction occurs.
       
Interim Final Price:
For any Interim Valuation Date, the average of the Relevant Prices for the
Averaging Dates relating to that Interim Valuation Date.
     

 
4

--------------------------------------------------------------------------------



 
Valuation Time:
The closing time on the Exchange
       
Interim Valuation Date:
The Share Reduction Date
       
Averaging Dates:
For any Interim Valuation Date, the ten trading days up to and including that
Interim Valuation Date
       
Averaging Date Disruption:
Modified Postponement
       
Relevant Price:
For each Averaging Date, the average of the bid and ask price per Share as
determined by the Calculation Agent at the Valuation Time on that Averaging
Date.
       Floating Amounts payable by Counterparty:          
Floating Amount Payer:
Counterparty
       
Notional Amount:
The Equity Notional Amount
       
Payment Dates:
1st day of each month
       
Floating Rate Option:
USD-LIBOR-BBA-30 day
       
Spread:
1.45%
       
Floating Rate Day Count Fraction:
Actual/360
       
Reset Dates:
1st day of each month
       Initial Exchange Amount payable by Counterparty:          
Counterparty Initial Exchange Amount:
(1) $1,375,000, (2) 5,000,000 shares of INFN common stock, par value $0.001 per
share, CUSIP number 45768R305 and (3) a warrant to purchase 5,000,000 shares of
INFN common stock, during a 5-year term, at an initial exercise price per share
of $1.20; provided that (x) on the Counterparty Initial Exchange Date Party A
and Party B shall have entered into registration rights agreement, in form and
substance reasonably satisfactory to Party A, under which Party A is granted
piggy-back registration rights with respect to the shares of common stock
referred to in clause (2) and demand registration rights with respect to (3)
above and (y) only $568,750 of the amount referred to in clause (1) above shall
be due on such date, with the balance of $831,250 (plus interest accrued
thereon) to be paid by Party B as provided below under “Deferral of Portion of
Initial Exchange Amount”.
     

 
5

--------------------------------------------------------------------------------



 
Counterparty Initial
   
Exchange Date:
July 2, 2006 or completion of Knock-In Event whichever is earlier.
       
Deferral of Portion of
   
Initial Exchange Amount:
The $831,250 portion of the Initial Exchange Amount not required to be paid on
the Initial Exchange Date (the “Deferred Exchange Amount”) shall accrue interest
at same rate and on the same basis as the computation of the Floating Amounts
referred to above from and including the Initial Exchange Date to and excluding
the date on which such amount and accrued interest are paid. If the Deferred
Exchange Amount plus any accrued interest thereon remains unpaid as of the first
date on which the Number of Shares is reduced as provided below under
“Adjustment of Number of Shares”, then Party A shall cause such amount plus
accrued interest to be paid to it out of the first three releases of Bonds
pursuant to Section 4(b) below resulting from the reduction in the Number of
Shares, in which case the Portion of Bonds to be received by Party B shall be
reduced by the amount so paid to Party A. The amounts to be paid to Party A
shall be in approximately equal installments of the Deferred Exchange Amount,
plus all accrued interest thereon.
       Other Terms:          
Adjustment of
   
Number of Shares:
If no Knock-out Event has occurred, and this Transaction has not been otherwise
terminated, then from and after the Trigger Date, the Number of Shares shall be
reduced as follows:
         
(i) If on the day occurring 1 month after the Trigger Date, the Resale Condition
(as defined below) is then satisfied with respect to not less than 18,500,000 of
the Equity Shares (as defined below), the Number of Shares shall be reduced to
36,750,000 shares on the first Exchange Business Day thereafter,
         
(ii) If on the day occurring 2 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 19,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 36,000,000 shares on the
first Exchange Business Day thereafter,
         
(iii) If on the day occurring 3 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 19,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 35,250,000 shares on the
first Exchange Business Day thereafter,
     

 
6

--------------------------------------------------------------------------------



   
(iv) If on the day occurring 4 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 20,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 34,500,000 shares on the
first Exchange Business Day thereafter,
         
(v) If on the day occurring 5 months after the Trigger Date, the Resale
Condition (as defined below) is then satisfied with respect to not less than
21,250,000 of the Equity Shares (as defined below), the Number of Shares shall
be reduced to 33,750,000 shares on the first Exchange Business Day thereafter,
         
(vi) If on the day occurring 6 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 22,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 33,000,000 shares on the
first Exchange Business Day thereafter,
         
(vii) If on the day occurring 7 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 23,250,000 of the
Equity Shares, the Number of Shares shall be reduced to 31,750,000 shares on the
first Exchange Business Day thereafter,
         
(viii) If on the day occurring 8 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 24,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 30,500,000 shares on the
first Exchange Business Day thereafter,
         
(ix) If on the day occurring 9 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 25,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 29,250,000 shares on the
first Exchange Business Day thereafter,
         
(x) If on the day occurring 10 months after the Trigger Date, the Resale
Condition (as defined below) is then satisfied with respect to not less than
27,250,000 of the Equity Shares (as defined below), the Number of Shares shall
be reduced to 27,750,000 shares on the first Exchange Business Day thereafter,
         
(xi) If on the day occurring 11 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 28,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 26,250,000 shares on the
first Exchange Business Day thereafter,
     

 
7

--------------------------------------------------------------------------------



   
(xii) If on the day occurring 12 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 30,250,000 of the
Equity Shares, the Number of Shares shall be reduced to 24,750,000 shares on the
first Exchange Business Day thereafter,
         
(xiii) If on the day occurring 13 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 31,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 23,250,000 shares on the
first Exchange Business Day thereafter,
         
(xiv) If on the day occurring 14 month after the Trigger Date, the Resale
Condition (as defined below) is then satisfied with respect to not less than
33,250,000 of the Equity Shares (as defined below), the Number of Shares shall
be reduced to 21,750,000 shares on the first Exchange Business Day thereafter,
         
(xv) If on the day occurring 15 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 34,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 20,250,000 shares on the
first Exchange Business Day thereafter,
         
(xvi) If on the day occurring 16 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 36,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 18,500,000 shares on the
first Exchange Business Day thereafter,
         
(xvii) If on the day occurring 17 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 38,250,000 of the
Equity Shares, the Number of Shares shall be reduced to 16,750,000 shares on the
first Exchange Business Day thereafter,
         
(xviii) If on the day occurring 18 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 40,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 15,000,000 shares on the
first Exchange Business Day thereafter,
         
(xix) If on the day occurring 19 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 41,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 13,500,000 shares on the
first Exchange Business Day thereafter,
         
(xx) If on the day occurring 20 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 43,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 12,000,000 shares on the
first Exchange Business Day thereafter,
     

 
8

--------------------------------------------------------------------------------



   
(xxi) If on the day occurring 21 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 44,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 10,500,000 shares on the
first Exchange Business Day thereafter,
         
(xxii) If on the day occurring 22 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 45,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 9,250,000 shares on the
first Exchange Business Day thereafter,
         
(xxiii) If on the day occurring 23 months after the Trigger Date, the Resale
Condition (as defined below) is then satisfied with respect to not less than
47,000,000 of the Equity Shares (as defined below), the Number of Shares shall
be reduced to 8,000,000 shares on the first Exchange Business Day thereafter,
         
(xxiv) If on the day occurring 24 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 48,250,000 of the
Equity Shares, the Number of Shares shall be reduced to 6,750,000 shares on the
first Exchange Business Day thereafter,
         
(xxv) If on the day occurring 25 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 49,500,000 of the
Equity Shares, the Number of Shares shall be reduced to 5,500,000 shares on the
first Exchange Business Day thereafter,
         
(xxvi) If on the day occurring 26 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 50,750,000 of the
Equity Shares, the Number of Shares shall be reduced to 4,250,000 shares on the
first Exchange Business Day thereafter,
         
(xxvii) If on the day occurring 27 month after the Trigger Date, the Resale
Condition (as defined below) is then satisfied with respect to not less than
52,000,000 of the Equity Shares (as defined below), the Number of Shares shall
be reduced to 3,000,000 shares on the first Exchange Business Day thereafter,




9

--------------------------------------------------------------------------------






         
(xxviii) If on the day occurring 28 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 53,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 2,000,000 shares on the
first Exchange Business Day thereafter,
         
(xxix) If on the day occurring 29 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 54,000,000 of the
Equity Shares, the Number of Shares shall be reduced to 1,000,000 shares on the
first Exchange Business Day thereafter, and
         
(xxx) If on the day occurring 30 months after the Trigger Date, the Resale
Condition is then satisfied with respect to not less than 55,000,000 of the
Equity Shares, the Number of Shares shall be reduced to zero shares on the first
Exchange Business Day thereafter.
         
The “Resale Condition” shall be deemed satisfied as of any day with respect to
the number of Equity Shares that, as of such day, are then subject to an
effective resale registration statement under the Securities Act of 1933, as
amended, with the holders of such shares being named therein as selling
shareholders or fully eligible for resale under paragraph (k) of Rule 144
adopted under the Securities Act of 1933.
         
“Equity Shares” mean 55,000,000 Shares; provided that the number of Equity
Shares and the corresponding number of shares referred to in clauses (i) through
(xxx) above shall be adjusted from time to time by the Calculation Agent as
provided in Section 11.2 of the Equity Definitions.
         
The “Trigger Date” shall mean the first date as of which the Resale Condition
has been satisfied with respect to at least 10,000,000 Shares.
         
Each reduction of the Number of Shares pursuant to the foregoing terms shall
result in an Interim Equity Amount becoming due.
         
If, as of any date referred to in clauses (i) through (xxx) above, the Resale
Condition is not satisfied, then Party B may, at its option, defer the reduction
in the Number of Shares contemplated by that clause until such later date on or
prior to the Termination Date as of which the Resale Condition is satisfied.
       
Optional Reduction:
Cogent may, from time to time, elect to reduce the Number of Shares as of any
Exchange Business Day by giving Counterparty written notice of such reduction as
least 10 Exchange Business Day prior to the date on which (as indicated in such
notice) that reduction is to occur. Each such reduction shall result in an
Interim Equity Amount becoming due.
     

 
10

--------------------------------------------------------------------------------



 
Knock-out Event Reduction:
If a Knock-out Event occurs, then the Number of Shares shall be reduced to zero
and an Interim Equity Amount shall become due on the Termination Date (which
shall be the Redemption Date of the Preferred Stock).
       Settlement Terms:          
Cash Settlement:
Applicable
       
Settlement Currency:
USD
       
Cash Settlement Payment Date:
USD Currency Business Days after the relevant Valuation Date
       
Settlement Method Election:
Not Applicable
       
Default Settlement Method:
Cash Settlement
             Adjustments:          
Method of Adjustment:
Calculation Agent Adjustment
       
Special Adjustment:
In addition to any adjustments made as a result of any Potential Adjustment
Event, the Initial Price shall be adjusted in accordance with the following
terms:
         
(i) An adjustment to the Initial Price shall be made each time that INFN (a)
issues any Shares at per Share price below the Threshold Price, (b) issues any
other securities that are convertible into or exercisable or exchangeable for
Shares at a per Share price below the Threshold Price or (c) enters into any
transaction that is indexed to or provides a return based on a price per Share
that is below the Threshold Price (provided that no adjustment shall be made
under this provision with respect to (x) any shares, options or warrants that
are outstanding on the Trade Date and (y) up to 5,000,000 Shares issued as a
result of any shares, options or warrants that are issued or granted after the
Trade Date to any directors or employees of INFN under any stock incentive plan
duly adopted and maintained by INFN).
     

 
11

--------------------------------------------------------------------------------



   
(ii) Each time the condition in clause (i) above is satisfied, the Initial Price
then in effect shall be increased by an amount equal to the product of (a) the
excess of the Threshold Price over the relevant issue, conversion, exercise,
exchange, index or other reference price that resulted in such condition being
satisfied and (b) 1.2.
         
(iii) The Threshold Price shall initially be $1.00. The Initial Price and the
Threshold Price shall each from time to time be adjusted by the Calculation
Agent as provided in Section 11.2 of the Equity Definitions.
 
 
   Extraordinary Events:          Consequences of Merger Events:          
Share-for-Share:
Calculation Agent Adjustment
       
Share-for-Other:
Calculation Agent Adjustment
       
Share-for-Combined:
Calculation Agent Adjustment
     
Determining Party:
 
       Tender Offer:
Applicable
       Consequences of Tender Offers:           
Share-for-Share:
Calculation Agent Adjustment
       
Share-for-Other:
Calculation Agent Adjustment
       
Share-for-Combined:
Component Adjustment
     
 Determining Party:
Cogent 
       Composition of Combined Consideration:
Applicable
       Nationalization, Insolvency or Delisting:
Negotiated Close-out
     
 Determining Party:
Cogent
     
Additional Disruption Events:
         
Change in Law:
Applicable
     

 
Failure to Deliver:
Applicable
       
Insolvency Filing:
Applicable
       
Determining Party:
Cogent
       Non-Reliance:
Applicable
       Agreements and Acknowledgments    Regarding Hedging Activities:
Not Applicable
       Additional Acknowledgments:
Applicable





12

--------------------------------------------------------------------------------


4. Credit Support Annex:


(a) For purposes of Paragraph 13 of the Credit Support Annex to the Master
Agreement, the “Independent Amount” for this Transaction shall equal the Equity
Notional Amount.


(b) Upon a reduction in the Equity Notional Amount pursuant to the terms hereof,
and provided all amounts then owing to Party A hereunder have been paid and
there is no Event of Default or Potential Event of Default then outstanding with
respect to Party B, Party A shall direct the Escrow Agent to distribute to Party
B from the Collateral Account the Applicable Portion of the Bonds with respect
to that reduction in the Equity Notional Amount. If any amounts are owing to
Party A hereunder, it may first apply such amounts in reduction of the amount to
be distributed to Party B and, in such case, Party A shall direct the Escrow
Agent to distribute from the Collateral Account, first to Party A, the amounts
owing to it and then to Party B, the amount equal to the Applicable Portion of
the Bonds with respect to that reduction in the Equity Notional Amount less the
amount distributed to Party A. Party A may defer any distributions to Party B
from the Collateral Account for so long as any Event of Default or Potential
Event of Default is outstanding with respect to Party B. The “Applicable Portion
of the Bonds” with respect to any reduction in the Equity Notional Amount shall
mean the portion of the Bonds equal to (i) the amount of Bonds originally
deposited in the Collateral Account pursuant to Section 2(a) of the Escrow
Agreement multiplied by (ii) a fraction the number of which is the amount of the
reduction in the Equity Notional Amount and the denominator of which is the
initial Equity Notional Amount of $50,000,000.


(c) Provided the Equity Notional Amount is reduced in accordance with the
schedule set forth above under “Other Terms: Adjustment of Number of Shares” as
if all applicable conditions thereunder are satisfied at all times, there is no
Event of Default or Potential Event of Default with respect to Party B and no
other amounts become due to Party A that are distributed to it from the
Collateral Account, then the amount of collateral to be released to Party B each
month correspond to the percentage as set forth on Schedule A annexed hereto of
the Bonds originally deposited in the Collateral Account. Party B shall bear the
full risk with respect to any fluctuations in the value of the Bonds.


 

13

--------------------------------------------------------------------------------



5. Additional Termination Events:



The parties agree that, for purposes of the Master Agreement, each of the
following shall constitute an “Additional Termination Event” (for purposes of
each of these Additional Termination Events, INFN shall be the sole Affected
Party):


(i) the Resale Condition shall not been satisfied with respect to all of the
Equity Shares by no later than December 2, 2010.


(ii) failure to make timely monthly cash payments due under the Floating Amounts
Payable by Counterparty.
 
6. Calculation Agent:      Cogent


14

--------------------------------------------------------------------------------


7. Account Details:


Account for payments to Cogent:   To be provided.


Account for payments to INFN: To be provided.


8. Relationship between the parties:



 
(a)
Except as expressly provided herein, each party acknowledges that in connection
with entering into this Transaction, it has not entered into any agreements,
arrangements or understandings with the other party or any related entity of
such party in relation to timing or manner of any acquisition or disposal of any
Shares, the voting rights attaching to any Shares or the management of the
Issuer.



9. Governing Law: the laws of the State of New York (without reference to choice
of law doctrine).


Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us by facsimile at (801) 576-0583.
 
 
 
 
 

        Yours sincerely,       Cogent Capital Financial LLC  
   
   
    By:   /s/ Gregory L. Kofford  

--------------------------------------------------------------------------------

Gregory L. Kofford   Senior Principal 

 
Confirmed as of the date first above written:
 
Innofone.com, Incorporated
 


 
By: /s/ Alex Lightman
Alex Lightman
Chief Executive Officer



15

--------------------------------------------------------------------------------



Schedule A


 
 
 
 

 
Month
Portion of Bonds to
be Released
Reduction in Number of Shares
   
 
1
2%
750,000
2
2%
750,000
3
2%
750,000
4
2%
750,000
5
2%
750,000
6
2%
750,000
7
3⅓%
1,250,000
8
3⅓%
1,250,000
9
3⅓%
1,250,000
10
4%
1,500,000
11
4%
1,500,000
12
4%
1,500,000
13
4%
1,500,000
14
4%
1,500,000
15
4%
1,500,000
16
4⅔%
1,750,000
17
4⅔%
1,750,000
18
4⅔%
1,750,000
19
4%
1,500,000
20
4%
1,500,000
21
4%
1,500,000
22
3⅓%
1,250,000
23
3⅓%
1,250,000
24
3⅓%
1,250,000
25
3⅓%
1,250,000
26
3⅓%
1,250,000
27
3⅓%
1,250,000
28
2⅔%
1,000,000
29
2⅔%
1,000,000
30
2⅔%
1,000,000



16

--------------------------------------------------------------------------------

